DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 have been cancelled. Claims 13-26 have been added as new claims. Therefore, Claims 7-26 are still pending in this Application. 
Response to amendments/Arguments
The amendments overcome the rejection of claim 7 under 35 USC 112(b). Therefore, the rejections have been withdrawn. 
Applicant’s argument/remarks, on pages 7-9, with respect to rejections to claims 7-12 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments. However, upon further consideration, a new ground(s) of rejection is made, see the new rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 20180029310) in view of Furuta (US 20120023762) and Efthimiadis et al (US D483526).
As per claim 7, Friend teaches a method of producing a shaver handle for a wet shaver (0001 “a method for manufacturing razor handles particularly for non-industrial scale manufacturing, in order to produce personalized razor handles”), comprising:
	a step of using a digital file to digitally fabricate the shaver handle (see Fig. 1 last step and see [0025] “the model is scanned using a 3D scanner or digital photography software in order to create a 3D cloud point from said handle model.  The 3D cloud point is then utilized to create a 3D CAD file of the model”; also, see [0028] “The resultant 3D CAD file of the handle model and connection point is 
then converted into a .stl file in order for it to be 3D printed”; also, see [0014-0020] “0020] f) 3D printing said connection point and handle”; Also, see page 2 Claim 1) 
	While Friend teaches a customized handle based on a file generated using a scanner, Friend does not explicitly teach or suggests the handle or handle file to include a varied arrangement of juxtaposed hollow cells and solid walls formed about a portion of the shaver handle, wherein the shaver handle includes an encloses inner volume (in order to produce a 3D printed handle with these characteristics the, the file must contain said characteristics). Thus, Friend does not explicitly teach the handle or handle file to include a varied arrangement of juxtaposed hollow cells and solid walls formed about a portion of the shaver handle, wherein the shaver handle includes an enclosed inner volume. 
see 0017 “a plurality of through holes 22 are formed on the back wall section 18”, juxtaposed has been interpreted as side by side) and solid walls formed about a substantial portion of the shaver handle (see Fig. 1 and 1b there are solid walls/areas between the holes), wherein the shaver handle includes an inner volume (See Fig. 1A-B space 11/inner volume which is hollow; also, see [0015] “…The front section 8 has a space 11 defined between the side sections 10. The space 11 extends along the longitudinal direction X from the top portion 6 to the tail portion 7.).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend invention to include a wet handle physical model including a varied arrangement of juxtaposed hollow cells and solid walls formed about a substantial portion of the shaver handle, wherein the shaver handle includes an inner volume as taught by Furuta and use the scanner of Friend to scan this handle physical model (see Friend [0025 teaches a scanner for scanning objects and generating a file to be used by a 3D printer) in order to generate a file of a wet handle including a varied arrangement of juxtaposed hollow cells and solid walls formed about a substantial portion of the shaver handle in order to produce a handle with improved grip and sensation characteristics as taught by Furuta (see Furuta [0004] “…to improve the sensation experienced when one's fingers are pressed against the surface of a handle…”; also, see [0024] “…This allows the handle 2 to fit a user's hand or fingers.  Accordingly, sensation experienced when the grip portion 3 is held and fingers are pressed against the finger rest walls 20 is improved.  Particularly, if the razor 1 is a wet type, the handle 2 is stably held even when the handle 2 is wet and slippery.  Also, since the handle 2 has the space 11 in the front section 8, the finger rest walls 20 are easily deformed.  Therefore, the fitting when the fingers are pressed against the finger rest walls 20 is further improved, and the feel is improved”), and reduced cost and product consumption for manufacturing the handle (surfaces with empty spots and hollow inner volume reduces the cost of producing a 3D object since less material is needed and less time for manufacturing the product is needed).
	While Furuta teaches the handle with a semi enclosed inner volume, it does teach an enclosed inner volume (e.g. a volume surrounded for walls around the whole volume).     
	However, Efthimiadis teaches a shaver handle with an enclosed inner volume (see Figs 2 and 3 front and back walls surround an inner volume of the handle).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta’s combination as taught above to include a shaver handle  wherein the shaver handle includes an enclosed inner volume and including hollow and solid walls as taught by Furuta and use the scanner of Friend to scan this shaver handle physical model (see Friend [0025 teaches a scanner for scanning objects and generating a file to be used by a 3D printer) in order to generate a file of shaver handle including an enclosed inner volume in order to produce a handle with enclosed walls and enclosed inner volume to provide a better grip around the whole surface of providing a handle with wall around the whole handle provided gripping positions around the while handle)  and reduced cost and product consumption for manufacturing the handle (surfaces with hollow spots reduces the cost of producing a 3D object since less material is needed and less time for manufacturing the product is needed). 
	
	As per claim 8, Friend-Furuta- Efthimiadis teaches the method according to claim 7, Friend further teaches wherein the shaver handle includes at least one attachment element for attaching a shaver head (see [0011] “e) Creating a connection point for a razor cartridge in said 3D CAD file of said handle model”; also, see [0027] “In order to enable the handle to be functionally connected to a commercially available razor cartridge, the resultant handle requires a connection point to enable the handle to securely dock onto the cartridge”).
	Furuta also teaches the limitations above (see [0034] “the razor head 4 may be detachable from the handle 2, so that the razor head 4 is replaceable”).   
	As per claim 9, Friend-Furuta- Efthimiadis teaches the method according to claim 8, Friend further teaches wherein the step of using the digital file to digitally fabricate the shaver handle includes forming the shaver handle in one piece with at least part of the shaver head (see 0028 “The resultant 3D CAD file of the handle model and connection point is then converted into a .stl file in order for it to be 3D printed”, the connection point is part of the shaver head since it is the part that connects to head; also, see claim 1 “Creating a 3D CAD file of said 3D point cloud of said handle model e) Creating a connection point for a razor cartridge in said 3D CAD file of said handle f) 3D printing said connection point and handle”, thus, a single file is created for the handle and connection point which indicates a one piece printed object).
	Furuta also teaches shaver handle includes forming the shaver handle in one piece with at least part of the shaver head (see Fig. 2A-B handle 2 includes a portion 6, which is part of a connecting point to the shave head. The handle and portion 6 are formed in one piece). As stated in claim 7, the combination of Friend and Furuta will teach the limitations of claim 9. 
	As per claim 10, Friend-Furuta- Efthimiadis teaches the method according to claim 7, Friend further teaches wherein the step of using the digital file to digitally fabricate the shaver handle is carried out by using digital fabrication technology selected from a group consisting of material extrusion, material jetting, VAT photopolymerization, sheet lamination, direct energy deposition, powder bed fusion, and binder jetting (see [0006] “3D printing said connection point and handle”; 3D printing included material extrusion/additive manufacturing; also, see 0028 “Any suitable 3D printer may be used for example; the MakerBot Replicator Series, available from MakerBot Industries LLC, the Objet Eden Series, available from Stratasys Ltd., or the Form1 available from Formlabs Inc.  Such printers may use a variety of materials known in the art to print the product including but not limited to plastics including ABS and PLA, UV curable resins, metals, and ceramics”; the MakerBot Replicator Series includes FDM printers/extrusion material; the Objet Eden Series includes binder jetting 3D printing; the Form1 available from Formlabs includes direct energy deposition/laser 3D printers).
As per claim 16, Friend-Furuta-Efthimiadis teaches the method of claim 7, Friend further teaches wherein: the shaver handle extends from a proximal end toward a distal end (see [0027] “In order to enable the handle to be functionally connected to a commercially available razor cartridge, the resultant handle requires a connection point to enable the handle to securely dock onto the cartridge”, a handle has two ends);
	the proximal end is configured to be coupled to a shaver head (see [0027]);
	Furuta further teaches a handle extends from a proximal end toward a distal end (see Fig. 1A-B and see top portion and tail portion 7), the proximal end is configured to be coupled to a shaver head (see [0005] “The razor head incorporating a blade set is attached to the top portion”), and-3-Application No.: 16/492,391 Attorney Docket No.: 00174-0029-00000the inner volume extends to the distal end of the shaver (see space 11 extend from top portion 6 to tail portion 7).

 	As per claim 17, Friend-Furuta-Efthimiadis teaches the method of claim 16, further including: Furuta does not explicitly teach one or more hollow cells at or adjacent to the distal end of the shaver. 
	However, Efthimiadis further teaches one or more hollow cells at or adjacent to the distal end of the shaver (see Fig. 1 hollow cells at or adjacent to the tail).
	 Therefore, it would have been obvious ,matter of design choice to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta-Efthimiadis to include one or more hollow cells at or adjacent to the distal end of the shaver as taught by 
	As per claim 19, Friend-Furuta-Efthimiadis teaches the method of claim 7, Furuta further teaches wherein the shaver handle is a grid shell (see Fig. 1A-1B the shell forms an inner space with the shell on the outside surface of the handle).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta-Efthimiadis combination as taught above to include the shaver handle is a grid shell as taught by Furuta in order to reduced cost and product consumption for manufacturing the handle (surfaces with empty spots and hollow inner volume reduces the cost of producing a 3D object since less material is needed and less time for manufacturing the product is needed).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 20180029310) in view of Furuta (US 20120023762) and Efthimiadis et al (US D483526) as applied to claim 7 above, and further in view of Samarao (US 20160183672).
	As per claim 11, Friend-Furuta-Efthimiadis teaches the method according to claim 7, while Friend teaches printing the handle using printers that use different materials (see [0028] “Such printers may use a variety of materials known in the art to print the product including but not limited to plastics including ABS and PLA, UV curable resins, metals, and ceramics), Friend does not explicitly teach wherein the step of using the digital file to digitally fabricate the shaver handle includes forming the shaver handle using at least two materials.
	Furuta teaches the handle is fabricated using at least two materials (see [0016] “The support frame 12 is formed of a hard resin/polymeric such as an ABS resin and a polypropylene resin/plastic.  The wall 16 is formed of a soft resin such as an elastomer resin and a silicone resin.  The hardness of the wall 16 is less than that of the support frame 12.  The hardness of the wall 16 is preferably shore A30 to shore D60”). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta-Efthimiadis to include fabricating the shaver handle includes forming the shaver handle using at least two materials as taught by Furuta in order to produce a handle with improved grip and sensation characteristics as taught by Furuta (see Furuta [0004] “…to improve the sensation experienced when one's fingers are pressed against the surface of a handle…”; also, see [0024] “…This allows the handle 2 to fit a user's hand or fingers.  Accordingly, sensation experienced when the grip portion 3 is held and fingers are pressed against the finger rest walls 20 is improved.  Particularly, if the razor 1 is a wet type, the handle 2 is stably held even when the handle 2 is wet and slippery.  Also, since the handle 2 has the space 11 in the front section 8, the finger rest walls 20 are easily deformed.  Therefore, the fitting when the fingers are pressed against the finger rest walls 20 is further improved, and the feel is improved”).
	While Friend teaches a file for 3Dprinting a handle and Furuta teaches a handle manufactured with at least two materials, and Friend-Furuta suggests generating a 3D file from the handle of Furuta (Friend does not tech the file generated will generate file with two type of materials), Friend does explicitly teach the digital file to fabricate the handle includes forming the shaver handle using at least two materials (in other words, a file using two at least two materials is needed).       
 	However, Samarao teaches manufacturing a handle using 3D printing methods using a 3D file (see [0045] “manufacturing techniques may be used in place of injection molding to create the handle portion 120 and the head portion 140 (or components thereof) and the neck portion 130, such as milling and/or machining and/or additive manufacturing”, thus when 3D printing is used for the handle and its components and two materials are used the file or the printer will have or make use of two materials) using at least two materials (see [0046] “the body 110 comprising each of the head portion 140, neck portion 130 and handle portion 120 …the body 110 may instead be constructed of one or more of the following materials: polyethylene/Thermoplastic, polyamide, polyester, cellulosics, styrene-acrylonitrile (SAN), acrylic, acrylonitrile butadiene styrene (ABS) and a thermoplastic… Preferably, the body 110 is of a material that is harder than the resilient material 160.  An optional thumb grip 125 is provided on a front side of the handle portion 120, and an optional rear grip 127 is provided on a rear side of the handle portion 120 opposite to the front side of the handle portion 120.  
The thumb and rear grips 125, 127 are non-unitary with the body 110, and may be formed of any of the materials discussed below for the resilient material 160”, thus elements 125 used for gripping are made of TPE/elastomeric while the rest of the handle is made of other materials including plastics such as polyethylene/Thermoplastic, polyamide, polyester/polymer/plastic ; 0050 “The resilient material 160 may be an elastomeric material, such as a thermoplastic elastomer (TPE), or styrene-ethylene/butylene-styrene (SEBS)”). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta- Efthimiadis’s combination as taught above to include a digital file to fabricate a handle including forming the handle using at least two materials as taught by Samarao in order to fabricate a handle with different materials the provide to produce a handle with improved grip and sensation characteristics (see Fig. 1 the elements 125 and using different materials will improve the grip of the handle).
	As per claim 12, Friend-Furuta- Efthimiadis- Samarao teaches the method according to claim 11, Friend further teaches wherein the shaver handle is formed in one piece (see [0028] “The resultant 3D CAD file of the handle model and connection point is then converted into a .stl file in order for it to be 3D printed”, the connection point is part of the shaver head since it is the part that connects to head; also, see claim 1 “Creating a 3D CAD file of said 3D point cloud of said handle model e) Creating a connection point for a razor cartridge in said 3D CAD file of said handle f) 3D printing said connection point and handle”, thus, a single file is created for the handle and connection point which indicates a one piece printed object).
(see Fig. 2A-B handle 2 includes a portion 6, which is part of a connecting point to the shave head. The handle and portion 6 are formed in one piece). As stated in claim 7, the combination of Friend and Furuta will teach the limitations of claim 9. 
	 Furuta teaches and the at least two materials include an elastomeric material and a plastic material (see [0016] “The support frame 12 is formed of a hard resin/polymeric such as an ABS resin and a polypropylene resin/plastic.  The wall 16 is formed of a soft resin such as an elastomer resin/elastomeric and a silicone resin.  The hardness of the wall 16 is less than that of the support frame 12.  The hardness of the wall 16 is preferably shore A30 to shore D60”). Friend-Furuta-Samarao the at least two materials include an elastomeric material and a plastic material (see Samarao in claim 11 above, same rationale applies herein).

Claims 13-15, 22 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 20180029310) in view of Furuta (US 20120023762) and Efthimiadis et al (US D483526) as applied to claim 7 above, and further in view of CHRISTOFIDELLIS et al (WO 2015/128000).
 	As per claim 13-14, Friend-Furuta- Efthimiadis teaches the method according to claim 7, but it does not explicitly teach wherein the shaver handle is configured to enclose one or more inserts that are freely movable within the enclosed inner volume, wherein the shaver handle further includes the one or more inserts within the enclosed inner volume, wherein using the digital file to digitally fabricate the shaver handle includes forming the handle around the one or more inserts.
CHRISTOFIDELLIS teaches a shaver handle comprising wherein the shaver handle is configured to enclose one or more inserts that are freely movable within the enclosed inner volume (see Figs. 1-3 inserts 11 and 12, see page 16 lines 18-22 “In another embodiment, both the first insert 11 and the second insert 12 are movable. The first insert 11 and 20 the second insert 12 can for instance be spheres that are movable, especially in sliding around their own axis within their corresponding first and second holes 9, 10”), wherein the shaver handle further includes the one or more inserts within the enclosed inner volume (see page 16 “lines 18-22 “The first insert 11 and 20 the second insert 12 can for instance be spheres that are movable, especially in sliding around their own axis within their corresponding first and second holes 9, 10”; also, see page 16 lines 3-18).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta- Efthimiadis’s combination as taught above to include one or more inserts that are freely movable within the enclosed inner volume,  wherein the shaver handle further includes the one or more inserts within the enclosed inner volume as taught by CHRISTOFIDELLIS in order to provide good balance to the shaver handle (see page 2 lines 5-7 “Thanks to the inserts, the razor handle can also have a proper weight ensuring a precise and comfortable shaving while providing an advantage for mass produced shavers”; also, see page 14 lines 6-15 and see pages 18 lines 18-27 “In the present invention, by adding the first and second inserts 20 11, 12 at precise locations from the front end 2A and the rear end 2B of the razor handle 2, it is possible to control the location of this center of balance regardless the shape of the razor handle 2. For instance, the center of balance may be positioned at the center of the razor 25 handle 2 in the longitudinal direction (C) even though the second enlarged part Ep2 is significantly larger than the first enlarged part Epl”). 
	As per claim 15, Friend-Furuta-Efthimiadis-CHRISTOFIDELLIS teaches the method according to claim 14, Friend does not explicitly teach wherein using the digital file to digitally fabricate the shaver handle includes forming the handle around the one or more inserts.  
	However, CHRISTOFIDELLIS teach a shaver handle comprising one or more inserts. Friend teaches a scanner and software to generate a file to produce a 3D object based on the scanned data, 
	thus, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta-Efthimiadis combination to generate a digital file using the scanner of Friend to scan the handle of CHRISTOFIDELLIS that includes the handle and inserts and using the digital file to digitally fabricate the shaver handle includes forming the handle around the one or more inserts as taught by Friend and CHRISTOFIDELLIS to produce a shaver handle with greater balance (see page 2 lines 5-7 “Thanks to the inserts, the razor handle can also have a proper weight ensuring a precise and comfortable shaving while providing an advantage for mass produced shavers”; also, see page 14 lines 6-15 and see pages 18 lines 18-27 “In the present invention, by adding the first and second inserts 20 11, 12 at precise locations from the front end 2A and the rear end 2B of the razor handle 2, it is possible to control the location of this center of balance regardless the shape of the razor handle 2. For instance, the center of balance may be positioned at the center of the razor 25 handle 2 in the longitudinal direction (C) even though the second enlarged part Ep2 is significantly larger than the first enlarged part Epl”). 
	As per claim 22, Friend-Furuta-Efthimiadis teaches the method of claim 15, Friend further teaches wherein: the shaver handle extends from a proximal end toward a distal end (see [0027] “In order to enable the handle to be functionally connected to a commercially available razor cartridge, the resultant handle requires a connection point to enable the handle to securely dock onto the cartridge”, a handle has two ends);
	the proximal end is configured to be coupled to a shaver head (see [0027]);
	Furuta also further teaches a handle extends from a proximal end toward a distal end (see Fig. 1A-B and see top portion and tail portion 7), the proximal end is configured to be coupled to a shaver head (see [0005] “The razor head incorporating a blade set is attached to the top portion”), and-3-Application No.: 16/492,391 Attorney Docket No.: 00174-0029-00000the inner volume extends to the distal end of the shaver (see space 11 extend from top portion 6 to tail portion 7).
 	Furuta does not explicitly teach one or more hollow cells at or adjacent to the distal end of the shaver. 
	However, Efthimiadis further teaches one or more hollow cells at or adjacent to the distal end of the shaver (see Fig. 1 hollow cells at or adjacent to the tail).
	 Therefore, it would have been obvious ,matter of design choice to one of ordinary skilled in the art before effective filing date of the claimed invention to which 
	As per claims 23-24, Friend teaches a method of producing a shaver handle for a wet shaver (see [0001]), comprising:
	a step of using a digital file to digitally fabricate the shaver handle (see Fig. 1 last step, [0025], [0014-0020], and [0028])  
	While Friend teaches a customized handle based on a file generated using a scanner, Friend does not explicitly teach or suggests the handle or handle file to include 
a varied arrangement of juxtaposed hollow cells and solid walls formed about a portion of the shaver handle, wherein the shaver handle includes an inner volume connected to the hollow cells, and the shaver handle is configured to enclose an object that is freely movable within the inner volume.
	However, Furuta teaches a wet handle including a varied arrangement of juxtaposed hollow cells (see 0017 “a plurality of through holes 22 are formed on the back wall section 18”, juxtaposed has been interpreted as side by side) and solid (see Fig. 1 and 1b there are solid walls/areas between the holes), wherein the shaver handle includes an inner volume connected to the hollow cells (See Fig. 1A-B space 11/inner volume of air which is hollow is connected to the cells 22; also, see [0015] “…The front section 8 has a space 11 defined between the side sections 10. The space 11 extends along the longitudinal direction X from the top portion 6 to the tail portion 7.).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend invention to include a wet handle physical model including a varied arrangement of juxtaposed hollow cells and solid walls formed about a substantial portion of the shaver handle, wherein the shaver handle includes an inner volume connected to the hollow cells as taught by Furuta and use the scanner of Friend to scan this handle physical model (see Friend [0025 teaches a scanner for scanning objects and generating a file to be used by a 3D printer) in order to generate a file of a wet handle including a varied arrangement of juxtaposed hollow cells and solid walls formed about a substantial portion of the shaver handle in order to produce a handle with improved grip and sensation characteristics as taught by Furuta (see Furuta [0004] “…to improve the sensation experienced when one's fingers are pressed against the surface of a handle…”; also, see [0024] “…This allows the handle 2 to fit a user's hand or fingers.  Accordingly, sensation experienced when the grip portion 3 is held and fingers are pressed against the finger rest walls 20 is improved.  Particularly, if the razor 1 is a wet type, the handle 2 is stably held even when the handle 2 is wet and slippery.  Also, since the handle 2 has the space 11 in the front section 8, the finger rest walls 20 are easily deformed.  Therefore, the fitting when the fingers are pressed against the finger rest walls 20 is further improved, and the feel is improved”), and reduced cost and product consumption for manufacturing the handle (surfaces with empty spots and hollow inner volume reduces the cost of producing a 3D object since less material is needed and less time for manufacturing the product is needed).
	While Furuta teaches the handle with a semi enclosed inner volume, it does teach an enclosed inner volume (e.g. a volume surrounded for walls around the whole volume), and the shaver handle is configured to enclose an object that is freely movable within the inner volume.
	However, Efthimiadis teaches a shaver handle with an enclosed inner volume configure to enclose objects (see Figs 2 and 3 front and back walls surround an inner volume of the handle).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta’s combination as taught above to include a shaver handle  wherein the shaver handle includes an enclosed inner volume and including hollow and solid walls as taught by Furuta and use the scanner of Friend to scan this shaver handle physical model (see Friend [0025 teaches a scanner for scanning objects and generating a file to be used by a 3D printer) in order to generate a file of shaver handle including an enclosed inner volume in order to produce a handle with enclosed walls and enclosed inner volume to provide a better grip around the whole surface of providing a handle with wall around the whole handle provided gripping positions around the while handle)  and reduced cost and product consumption for manufacturing the handle (surfaces with hollow spots reduces the cost of producing a 3D object since less material is needed and less time for manufacturing the product is needed). 
	However, Friend-Furuta- Efthimiadis still does not explicitly teach the shaver handle is configured to enclose an object that is freely movable within the inner volume.
	However, CHRISTOFIDELLIS teaches a shaver handle comprising wherein the shaver handle is configured to enclose one or more objects/inserts that are freely movable within the enclosed inner volume (see Figs. 1-3 inserts 11 and 12, see page 16 lines 18-22 “In another embodiment, both the first insert 11 and the second insert 12 are movable. The first insert 11 and 20 the second insert 12 can for instance be spheres that are movable, especially in sliding around their own axis within their corresponding first and second holes 9, 10”), wherein the shaver handle further includes the object/inserts within the enclosed inner volume (see page 16 “lines 18-22 “The first insert 11 and 20 the second insert 12 can for instance be spheres that are movable, especially in sliding around their own axis within their corresponding first and second holes 9, 10”; also, see page 16 lines 3-18).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta- Efthimiadis’s combination as taught above to include one or more inserts that are freely movable within the enclosed inner volume, wherein the shaver handle further includes the object/inserts within the enclosed inner volume as  in order to provide good balance to the shaver handle (see page 2 lines 5-7 “Thanks to the inserts, the razor handle can also have a proper weight ensuring a precise and comfortable shaving while providing an advantage for mass produced shavers”; also, see page 14 lines 6-15 and see pages 18 lines 18-27 “In the present invention, by adding the first and second inserts 20 11, 12 at precise locations from the front end 2A and the rear end 2B of the razor handle 2, it is possible to control the location of this center of balance regardless the shape of the razor handle 2. For instance, the center of balance may be positioned at the center of the razor 25 handle 2 in the longitudinal direction (C) even though the second enlarged part Ep2 is significantly larger than the first enlarged part Epl”). 
	
 	As per claims 25-26, Friend teaches a method of producing a shaver handle for a wet shaver (see 0001), comprising: 
 	a step of using a digital file to digitally fabricate the shaver handle (see Fig. 1 last step, [0025], [0014-0020], and [0028
 	While Friend teaches a customized handle based on a file generated using a scanner, Friend does not explicitly teach or suggests to include a plurality of openings extending through an outer surface of the shaver handle, wherein the shaver handle 
 	However, Furuta teaches a shaver handle a plurality of openings extending through an outer surface of the shaver handle, (see 0017 “a plurality of through holes 22 are formed on the back wall section 18”; see Fig. 1 and 1b there are solid walls/areas between the holes), wherein the shaver handle includes an inner volume connected to the openings (See Fig. 1A-B space 11/inner volume of air which is hollow is connected to the cells 22/openings and openings 23a; also, see [0015] “…The front section 8 has a space 11 defined between the side sections 10. The space 11 extends along the longitudinal direction X from the top portion 6 to the tail portion 7”, the inner volume 11).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend invention to include a plurality of openings extending through an outer surface of the shaver handle, wherein the shaver handle includes an inner volume connected to the openings as taught by Furuta and use the scanner of Friend to scan this handle physical model (see Friend [0025 teaches a scanner for scanning objects and generating a file to be used by a 3D printer) in order to generate a file of a wet handle including openings in the outside surface in order to produce a handle with improved grip and sensation characteristics as taught by Furuta (see Furuta [0004] “…to improve the sensation experienced when one's fingers are pressed against the surface of a handle…”; also, see [0024] “…This allows the handle 2 to fit a user's hand or fingers.  Accordingly, sensation experienced when the grip portion 3 is held and fingers are pressed against the finger rest walls 20 is improved.  Particularly, if the razor 1 is a wet type, the handle 2 is stably held even when the handle 2 is wet and slippery.  Also, since the handle 2 has the space 11 in the front section 8, the finger rest walls 20 are easily deformed.  Therefore, the fitting when the fingers are pressed against the finger rest walls 20 is further improved, and the feel is improved”), and produce a product with reduced cost and product consumption for manufacturing the handle (surfaces with empty spots and hollow inner volume reduces the cost of producing a 3D object since less material is needed and less time for manufacturing the product is needed).
 	While Furuta teaches the handle with a semi enclosed inner volume, it does teach the shaver handle is configured to enclose an object that is freely movable within the inner volume, wherein the shaver handle further includes the object (e.g. Furuta does not a volume surrounded for walls around the whole volume). 
	However, Efthimiadis teaches a shaver handle with an enclosed inner volume configured to enclose an object (see Figs 2 and 3 front and back walls surround an inner hollow volume of the handle).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta’s combination as taught above to include a shaver handle  wherein the shaver handle includes an enclosed inner volume and including hollow and solid walls as taught by Furuta and use the scanner of Friend to scan this shaver handle physical model (see Friend [0025 teaches a scanner for scanning objects and generating a file to be used by a 3D printer) in order to generate a file of shaver handle including an enclosed inner volume in order to produce a handle with enclosed walls and enclosed inner volume to provide a better grip around the whole surface of the handle (providing a handle with wall around the whole handle provided gripping positions around the while handle)  and reduced cost and product consumption for manufacturing the handle (surfaces with hollow spots reduces the cost of producing a 3D object since less material is needed and less time for manufacturing the product is needed). 
	However, Friend-Furuta- Efthimiadis still does not explicitly teach the handle configured to enclose an object that is freely movable within the inner volume, wherein the shaver handle further includes the object.
	However, CHRISTOFIDELLIS teaches a shaver handle comprising wherein the shaver handle is configured to enclose one or more objects/inserts that are freely movable within the enclosed inner volume (see Figs. 1-3 inserts 11 and 12, see page 16 lines 18-22 “In another embodiment, both the first insert 11 and the second insert 12 are movable. The first insert 11 and 20 the second insert 12 can for instance be spheres that are movable, especially in sliding around their own axis within their corresponding first and second holes 9, 10”), wherein the shaver handle further includes the object/inserts within the enclosed inner volume (see page 16 “lines 18-22 “The first insert 11 and 20 the second insert 12 can for instance be spheres that are movable, especially in sliding around their own axis within their corresponding first and second holes 9, 10”; also, see page 16 lines 3-18).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta- Efthimiadis’s combination as taught above to include one or more objects/inserts that are freely movable within the enclosed inner volume, wherein the shaver handle further includes the object/inserts within the enclosed inner volume as taught by CHRISTOFIDELLIS in order to provide good balance to the shaver handle (see page 2 lines 5-7 “Thanks to the inserts, the razor handle can also have a proper weight ensuring a precise and comfortable shaving while providing an advantage for mass produced shavers”; also, see page 14 lines 6-15 and see pages 18 lines 18-27 “In the present invention, by adding the first and second inserts 20 11, 12 at precise locations from the front end 2A and the rear end 2B of the razor handle 2, it is possible to control the location of this center of balance regardless the shape of the razor handle 2. For instance, the center of balance may be positioned at the center of the razor 25 handle 2 in the longitudinal direction (C) even though the second enlarged part Ep2 is significantly larger than the first enlarged part Epl”). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 20180029310) in view of Furuta (US 20120023762) and Efthimiadis et al (US D483526) as applied to claim 7 above, and further in view of Meshlab Stuff (Creating Voronoi Sphere 2009).	
 	As per claim 18, Friend-Furuta-Efthimiadis Reference teaches the method of claim 7, Friend-Furuta-Efthimiadis wherein a shape of the handle is based on a Voronoi diagram.
(see pages 1-2 Meshlab is a software to easily convert any 3D file to Voronoi shapes that includes hollow cells and filled cells around the surface of an object).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta-Efthimiadis’s combination as taught above to include a software to generate a handle based on a Voronoi diagram as taught by Meshlab in order to easily convert any 3D file of a handle to Voronoi shapes that includes hollow cells and filled cells around the surface of an object in order to save costs while producing the 3D object.   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 20180029310) in view of Furuta (US 20120023762) and Efthimiadis et al (US D483526) as applied to claim 7 above, and further in view of Choi et al (KR 20160147532 as supported by the Machine translation provided).
	As per claim 20, Friend-Furuta-Efthimiadis teaches the method according to claim 7, but it does not explicitly teach wherein the method further includes:
	receiving a selection of a private 3D printer or a public 3D printer where the shaver handle will be printed; and sending the digital file to a private 3D printer or a public 3D printer based on the selection.
 	However, Choi teaches a system comprising receiving a selection of a private 3D printer or a public 3D printer where an 3D object will be printed (see Fig. 1 and see page 7 lines 19-22 “A 3D printer characteristic information confirmation unit (not shown) for outputting the 3D printer characteristic information of each producer client so that the 3D printer 211 suitable for the product production information of the production client can be selected by any one of the client and the intermediary manager 35”), and sending the digital file to a private 3D printer or a public 3D printer based on the selection (see page 7 lines 26-29 “3D printer remote control unit (37a) for performing remote operation control on the 3D printer (211)
Selected as suitable for the product production information of the production client; and a 3D printer remote monitoring unit (37b) for performing remote monitoring of the 3D printer (211)performing the production of the requested 3D printing product”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta-Efthimiadis’s combination to include receiving a selection of a private 3D printer or a public 3D printer where the shaver handle will be printed; and sending the digital file to a private 3D printer or a public 3D printer based on the selection as taught by Choi in order to produce a 3D object such as the handle and o select a printer suitable for producing the 3D object/handle manually or automatically (see page 7 lines 19-22).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 20180029310) in view of Furuta (US 20120023762) and Efthimiadis et al (US D483526) as applied to claim 7 above, and further in view of Abunojaim et al (US 20190333284).
As per claim 21, Friend-Furuta-Efthimiadis teaches the method according to claim 7, but it does not explicitly teach the limitations of claim 21 as a whole.
	However, Abunojaim teaches a system and method comprising: electronically receiving input relating to customization of a 3D model from a user (see [0028] “the user can further utilize the set of user interfaces to input parameters to customize the validation and/or customization processes performed by the 3D model system…”), enabling the user to view a 3D representation of the 3D model based on the received input (see [0028]-[0029] also, see [0032]; also, see Fig. 6; also, see [0043] “For instance, the display engine 145 can generate display data 146 that, when transmitted to the user device 190, causes a browser-based user interface displayed on the user device 190 to render and display the unprocessed 3D model described by the input data file 191. By interacting with the user interface, the user 185 is able to view and manipulate the unprocessed 3D model. For instance, the user 185 can, via keyboard inputs and/or inputs using a soft selection on the user interface, rotate the displayed unprocessed 3D model. The user 185 may also move the rendered unprocessed 3D model 122 within the user interface or apply a scaling factor to increase or decrease the size of the unprocessed 3D model 122. The user 185 is also able to view detected printability issues associated with the unprocessed 3D model. Furthermore, information regarding the unprocessed 3D model can also be viewed by the user on the user interface displayed on the user device 190”; also, see [0084-0086] and Fig. 6A); 
(see [0044-0045], [0047], [0058-0059] validation).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta-Efthimiadis’s combination  to include wherein electronically receiving input relating to customization of a 3D model from a user, enabling the user to view a 3D representation of the 3D model based on the received input, and electronically receiving a validation of the 3D representation of the shaver handle from the user after enabling the user to view the 3D representation as taught by Abunojaim in order to customize, display, and validate the 3D Model/file of the handle of Friend in order to allow a user to modify the model and also verify that the model will not have any problems at the printing device (see [0003]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117